Exhibit 10.61
HILL-ROM HOLDINGS, INC.
 STOCK AWARD
(EFFECTIVE <date>)


1.             Purpose.  The purpose of the Hill-Rom Holdings, Inc. Stock Award
(hereinafter called the “Award”), which is granted under the Hill-Rom Holdings,
Inc. Stock Incentive Plan (the “Plan”), is to promote profitability and growth
of Hill-Rom Holdings, Inc. (the “Company”) by offering an incentive payable in
Company common stock to <Name> (the “Employee”) who contributes to such
profitability and growth.


2.             Amount of Award.  Solely for purposes of this Award, the Company
shall cause an account to be established in the name of the Employee (“Deferred
Stock Account”), which shall be assumed to be invested in <Units> shares
(“Initial Deferred Stock Award”) of common stock, no par value of the Company
(“Common Stock”).  The Initial Deferred Stock Award represents the number of
shares of Common Stock that would be earned if the performance goal described in
Section 3 were attained at the “Target” performance level, as described in
Section 3.  No actual shares of Common Stock shall be held in the Deferred Stock
Account, and the number of hypothetical shares of Common Stock maintained in the
Deferred Stock Account (“Deferred Stock”) shall be a book entry which states the
number of shares of Common Stock the Employee would have a right to receive in
accordance with the terms of this Award.  Any stock dividends, stock splits and
other similar rights inuring to Common Stock shall be assumed to inure to the
Deferred Stock, which may increase or decrease the number of shares of Deferred
Stock in the Deferred Stock Account.  Notwithstanding anything herein to the
contrary, no cash dividends paid on Common Stock by the Company shall be paid or
credited to the account of the Employee with respect to any Deferred Stock in
the Deferred Stock Account.




3.             Vested Deferred Stock.
 
(a)           Subject to Section 4, the shares of Deferred Stock in the
Employee’s Deferred Stock Account will become non-forfeitable (“Vested Deferred
Stock”) based on the Company’s total shareholder return (“TSR”) performance over
a period beginning on October 1, 2010 and ending on September 30, 2013
(“Performance Period”) relative to the Peer Companies’ (as defined in Exhibit A)
TSR during the Performance Period, as determined by the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”), in accordance with the following schedule:
 
 
Company’s Relative TSR
Percentile Ranking
Percentage of Deferred Stock
Becoming Vested Deferred Stock
Performance Level
               
Less than 25th percentile
0%
           
25th percentile
25%
 
Threshold
       
60th percentile
100%
 
Target

 
 
 

--------------------------------------------------------------------------------

 
 
If the Company’s TSR relative to the Peer Companies’ TSR during the Performance
Period is above the 25th percentile but below the 60th percentile, the number of
shares of Deferred Stock that become Vested Deferred Stock shall be determined
by interpolation based on the schedule set forth above.  Subject to Section 4,
any portion of the Deferred Stock that does not become Vested Deferred Stock in
accordance with the schedule set forth above based on the Company’s TSR
performance during the Performance Period shall be forfeited by Employee without
the payment of any consideration or further consideration by the Company.


If the Company’s TSR relative to the Peer Companies’ TSR during the Performance
Period is above the 60th percentile, (i) all of the Deferred Stock in the
Employee’s Deferred Stock Account on September 30, 2013 shall become Vested
Deferred Stock, and (ii) the Committee, in its discretion, may grant to Employee
additional Deferred Stock equal to a percentage of the shares of Deferred Stock
in the Employee’s Deferred Stock Account on September 30, 2013, determined
according to the following schedule, with the appropriate percentage determined
by interpolation as necessary:
 

 
Percentage of September 30, 2013
 
Deferred Stock Account Balance
Company’s Relative TSR
That May Be Granted
Percentile Ranking
As Additional Deferred Stock
     
60th percentile
0%
       
65th percentile
33%
       
70th percentile
67%
       
75th percentile or above
100%
 

 
Any additional Deferred Stock granted by the Committee shall immediately be
Vested Deferred Stock as of the date of such grant by the Committee.  Any
fractional shares of Vested Deferred Stock determined under this Section 3 shall
be rounded up to the next whole share of Vested Deferred Stock.


(b)           TSR shall be based on the trailing 20-day average closing stock
prices of the Company and the Peer Companies measured as of (and including the
20th day) the first and last business days of the Performance Period and
including the effect of any dividends actually paid as if the dividends were
invested in the stock of the Company or the Peer Company, as the case may be,
and proportionately adjusted for stock splits, reorganizations or similar
transactions occurring the during the Performance Period.


(c)           The Peer Companies are set forth in Exhibit A.  If a member of the
Peer Companies is acquired by a third party during the Performance Period, such
member shall no longer be a Peer Company.  If a member of the Peer Companies
declares bankruptcy during the Performance Period, such member will remain a
Peer Company for purposes of determining the Company’s relative TSR percentile
ranking for the Performance Period, and such member's TSR shall be considered to
be at the lowest ranking.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.             Employment Requirements.


(a)           Except as otherwise provided herein, upon the Employee’s
termination of employment for any reason before the end of the Performance
Period, any Deferred Stock maintained in the Deferred Stock Account which is not
Vested Deferred Stock shall be forfeited by the Employee without the payment of
any consideration or further consideration by the Company, and neither the
Employee nor any successors, heirs, assigns, or legal representatives of the
Employee shall thereafter have any further rights or interest in such forfeited
Deferred Stock.  If the Employee remains continuously employed by the Company
until the last day of the Performance Period, the number of shares of Deferred
Stock that are determined by the Committee to be Vested Deferred Stock pursuant
to Section 3 shall become Vested Deferred Stock, regardless of whether the
Employee remains employed with the Company until the date of such determination.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and/or any of its Subsidiaries (as
defined in the Plan) shall not be considered terminations of employment.  For
purposes of this Agreement and the Plan, the Committee shall have absolute
discretion to determine the date and circumstances of termination of the
Employee’s employment, and its determination shall be final, conclusive and
binding upon the Employee.  Notwithstanding anything herein to the contrary, the
transfer of the Employee’s employment from the Company to any of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with a Distribution (as defined
below) or disposition shall not constitute a termination of employment for
purposes of this Agreement, and the Employee’s employment will be deemed to
continue for purposes of this Agreement until otherwise terminated as provided
herein.  In particular, if the Employee transfers employment from the Company to
any of its Subsidiaries or from one of the Company’s Subsidiaries to the Company
or another of the Company’s Subsidiaries in connection with or in anticipation
of a Distribution or disposition, such transfer of employment shall not
constitute a termination of employment for purposes of this Agreement, and the
Employee’s employment will be deemed to continue for purposes of this Agreement
until otherwise terminated as provided herein.


(b)           Notwithstanding the foregoing, any Deferred Stock maintained in
the Deferred Stock Account shall become Vested Deferred Stock upon the
termination of the Employee’s employment with the Company, one of its
Subsidiaries or one of their respective divisions before the end of the
Performance Period by reason of disability (as determined by the Committee) or
death.  The Employee shall have no right to any additional shares of Deferred
Stock, regardless of the Company’s TSR performance during the Performance
Period.  In the event of the termination of Employee’s employment with the
Company, one of its Subsidiaries or one of their respective divisions before the
end of the Performance Period by reason of Retirement (as defined below), a pro
rata portion (based on the number of days of Employee’s employment during the
Performance Period) of the Deferred Stock that would have become Vested Deferred
Stock in accordance with Section 3, if any, shall become Vested Deferred Stock
at the end of the Performance Period, including any additional Deferred Stock
that may be granted by the Committee under Section 3 if the Company’s TSR
relative to the Peer Companies’ TSR during the Performance Period is above the
60th percentile.  For purposes of this paragraph, “Retirement” means a
termination of employment after (i) the day after the first anniversary date of
the effective date of this Award, and (ii) attaining age fifty-five (55) and
completion of five (5) years of employment.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)           Any Deferred Stock maintained in the Deferred Stock Account shall
become Vested Deferred Stock upon the termination of the Employee’s employment
by the Company for any reason other than on account of his death, disability,
retirement or for Cause (as defined in the Employee’s employment agreement) or
by Employee for Good Reason (as defined in the Employee’s employment
agreement)(i) after the day after the first anniversary date of the effective
date of this Award and (ii) after the occurrence, but before the second
anniversary of (A) a Change in Control (as defined in Section 14.2 of the Plan),
or (B) a sale, transfer or disposition of substantially all of the assets or
capital stock of a Subsidiary (as defined in the Plan) or division of the
Company or one of its Subsidiaries for whom the Employee is employed at the time
of such Change in Control, sale, transfer, or disposition.  Notwithstanding
anything herein to the contrary, the distribution by the Company to Company
shareholders of any or all of the shares of common stock of any of its
Subsidiaries (“Distribution”) shall not constitute an event causing Deferred
Stock to become Vested Deferred Stock as described in the preceding sentence.


In consideration of the grant of this Award, the Employee hereby agrees and
acknowledges that any provisions in an Employment Agreement and/or a Change in
Control Agreement between the Employee and the Company related to the vesting of
awards granted under the Plan shall not apply and have no effect with respect to
this Award, and that the vesting of this Award upon a Change in Control shall be
governed solely by this Agreement.


5.             Delivery of Shares.  The Company shall deliver to the Employee
shares of Common Stock equal in number to the number of shares of Vested
Deferred Stock.  The shares of Common Stock delivered to the Employee shall be
from shares held by the Company as treasury stock or from shares of Common Stock
acquired by the Company in the open market.  Subject to the Employee’s election
to defer, all shares of Common Stock to be delivered to the Employee shall be
delivered as soon as administratively possible after the day on which such
shares become Vested Deferred Stock, but no later than March 15th of the
calendar year immediately following the calendar year in which such shares
become Vested Deferred Stock.  However, shares of Vested Deferred Stock
delivered due to the Employee’s termination under Section 4(c) shall be
delivered with ninety (90) days after the Employee’s termination provided that
the Employee shall have no right to designate the calendar year in which the
shares will be delivered.  Notwithstanding the foregoing, if shares become
deliverable by reason of the Employee’s separation from service following a
Change in Control and at the time of the Employee’s separation from service the
Employee is a “specified employee” as defined in Code Section 409A, then the
shares of Common Stock to be delivered shall be delivered on the date which is
six months after the date of the Employee’s separation from service.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
6.             Administration of the Award.  The Committee shall administer the
Award.  The Committee shall have complete and full discretion in the
administration and interpretation of the terms of the Award.


7.             Right to Defer Payment of Award.


(a)           Election to Defer Award.  The Employee may elect to defer payment
of the Award otherwise due on the date shares become Vested Deferred Stock by
completing a written election and delivering such election to the Company at
least one year prior to such date; provided however, that the completion of such
written election and the delivery of such election may be at an earlier date as
determined by the Committee or required by law to insure the validity of such
deferral.  The Employee may not defer payment for a period that is shorter than
five (5) years after the date the shares become Vested Deferred Stock.  At the
end of the deferral period elected by the Employee (or within a certain period
of time after the last day of the deferral period as determined by the Committee
or required by law to insure the validity of the deferral), the Company, subject
to Sections 9, 10 and 11, shall deliver to the Employee shares of Common Stock
equal in number to the number of Vested Deferred Stock held in the Employee’s
Deferred Stock Account.


(b)           Financial Hardship.  A withdrawal from the Employee’s Deferred
Stock Account of Vested Deferred Stock shall be permitted prior to the
termination of the deferral period in the event that the Employee experiences an
“unforeseeable emergency” as such term in defined Section 409A(a)(2)(B)(ii) of
the Internal Revenue Code of 1986, as amended (“Code”) and the regulations
issued thereunder.  The Employee must apply to the Committee for an
unforeseeable emergency withdrawal and demonstrate that the circumstances being
experienced were not under the Employee’s control and constitute a real
emergency, which is likely to cause a severe financial hardship.  The Committee
shall have the authority to require such medical or other evidence as it may
need to determine the necessity for the Employee’s withdrawal request.  If such
application for withdrawal is permitted, the amount of such withdrawal shall be
limited to an amount reasonably necessary to satisfy the emergency need, and the
Committee must take into account any additional compensation available.  If the
Employee makes a withdrawal, the amount of the Employee’s Deferred Stock Account
under this Award shall be proportionately reduced to reflect the
withdrawal.  Also, the withholding requirements described in Section 11 shall
also be effected before the withdrawal.  Notwithstanding anything in this
Section 4(b) to the contrary, any withdrawal for any unforeseeable emergency
must comply with Code Section 409A(a)(2)(B).


8.             No Rights as Stockholder.  The Employee shall have no rights as a
stockholder with respect to any shares of Common Stock covered by this Award
until shares of Common Stock are delivered to the Employee.  Until such time,
the Employee shall not be entitled to dividends (except where the Employee’s
Deferred Stock Account is adjusted for stock dividends pursuant to Section 2) or
to vote at meetings of the stockholders of the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.             Compliance With Securities Laws.  Prior to the receipt of any
certificates for shares of Common Stock pursuant to this Award, the Employee (or
the Employee’s beneficiary or legal representative upon the Employee’s death or
disability) shall enter into such additional written representations, warranties
and Awards as the Company may reasonably request in order to comply with
applicable securities laws or with this Award.


10.           Stock Ownership Guidelines.  The Employee (or the Employee’s
beneficiary or legal representative upon the Employee’s death or disability)
shall be bound by the “Stock Ownership Guidelines” of the Company as may be in
effect from time to time.


11.           Withholding.  Any payment of Common Stock under this Award shall
be subject to applicable federal and state withholding requirements.  Hence,
unless the Employee delivers a check to the Company equal to the required
withholding, the number of shares distributed shall be reduced to meet the
Employee’s applicable withholding requirements.


12.           Designation of Beneficiary.  The Employee shall be permitted to
provide to the Committee a beneficiary designation for receipt of his or her
Award after death.  If the Employee fails to designate a beneficiary, or if the
designated beneficiary predeceases the Employee, the Award shall be paid to the
deceased Employee’s spouse, if living, or if such spouse is not living, to the
deceased Employee’s estate.


13.           Adjustments.  In the event of any merger, reorganization,
consolidation, sale of substantially all assets, recapitalization, stock
dividend, stock split, spin-off, split-up, split-off, distribution of assets or
other change in corporate structure occurring after the effective date of this
Award affecting the Common Stock subject to this award, the Board of Directors
of the Company shall adjust the number and kind of shares of Common Stock
subject to this Award so as to maintain the proportionate number of shares
subject to this award, and such adjustment shall be conclusive and binding upon
the Employee and the Company.


14.           Non-Transferability.


(a)           The Deferred Stock, the Deferred Stock Account and the Vested
Deferred Stock may not be sold, assigned, transferred, exchanged, pledged,
hypothecated, or otherwise encumbered and no such sale, assignment, transfer,
exchange, pledge, hypothecation, or encumbrance, whether made or created by a
voluntary act of the Employee or any agent of the Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Company, its successors or any agent thereof.


(b)           No amounts payable under the Award shall be transferable by the
Employee other than by his designation of a beneficiary pursuant to Section
12.  The amounts payable under the Award shall be exempt from the claims of
creditors of the Employee and from all orders, decrees, levies and executions
and any other legal process to the fullest extent that may be permitted by law.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
15.           Amendments to Award.  The Award may only be modified upon the
mutual agreement of the Company and the Employee.


16.           Source of Benefit Payments.  The payment of the Award to the
Employee shall be paid solely from the general assets of the Company.  Until the
actual delivery of the shares of Common Stock, the Employee shall not have any
interest in any specific assets of the Company, including shares of Common
Stock, under the terms of the Award.  The Award shall not be considered to
create an escrow account, trust fund or other funding arrangement of any kind,
or a fiduciary relationship between the Employee and the Company.  Until such
time of payment, no shares of the Common Stock shall be set aside by the Company
for the Award.


17.           Successors and Assigns.


(a)           This Award is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee except by
will or the laws of descent and distribution.  This Award shall inure to the
benefit of and be enforceable by the Employee’s guardian and legal
representatives.


(b)           This Award shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Award in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


18.           Award Subject to Plan.  This Award is subject to the terms of the
Plan.  The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference.  In the event of a
conflict between any terms and provisions contained herein and the terms or
provisions of the Plan, the applicable terms or provisions of the Plan will
govern and prevail.


19.           Governing Law.  This Award shall be governed by and construed in
accordance with the internal laws of the State of Indiana without reference to
principles of conflict of laws.  The captions of this Award are not part of the
provisions hereof and shall have no force or effect.  This Award may not be
amended or modified except by a written Award executed by the parties hereto or
their respective successors and legal representatives.


20.           Severability.  The invalidity or unenforceability of any provision
of this Award shall not affect the validity or enforceability of any other
provision of this Award.


21.           No Waiver.  The failure of the Employee or the Company to insist
upon strict compliance with any provision of this Award or the failure to assert
any right the Employee or the Company may have under this Award shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Award.
 
 
- 7 -

--------------------------------------------------------------------------------

 

 
22.           Code Section 409A.  The Plan is intended to comply with, or
otherwise be exempt from, Code Section 409A. The Plan shall be administered,
interpreted, and construed in a manner consistent with Code Section 409A or an
exemption therefrom.  Should any provision of the Plan be found not to comply
with, or otherwise be exempt from, the provisions of Code Section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Committee, and without the consent of the Employee,
in such manner as the Committee determines to be necessary or appropriate to
comply with, or to effectuate an exemption from, Code Section 409A.  If any of
the payments under this Agreement are subject to Code Section 409A and the
Company determines that the Employee is a “specified employee” under Code
Section 409A at the time of the Employee’s separation from service, then each
such payment will not be made or commence until the date which is the first day
of the seventh month after the Employee’s separation from service, and any
payments that otherwise would have been paid during the first six months after
the Employee’s separation from service will be paid in a lump sum on the first
day of the seventh month after the Employee’s separation from service or upon
the Employee’s death, if earlier.  Such deferral will be effected only to the
extent required to avoid adverse tax treatment to the Employee, including
(without limitation) the additional twenty percent (20%) federal tax for which
the Employee would otherwise be liable under Code Section 409A(a)(l)(B) in the
absence of such deferral.


23.           Entire Award.  The Employee and the Company acknowledge that this
Award supersedes any prior agreement between the parties with respect to the
subject matter of this Award.
24.           Counterparts.  This Award may be executed in counterparts, which
together shall constitute one and the same original.


Effective Date:
<date>
 




    HILL-ROM HOLDINGS, INC.                           By:
/s/ John Dickey
                         
John Dickey
     
Senior Vice President
                       
Accepted:
 
 
     
<Name>
   



 
- 8 -

--------------------------------------------------------------------------------

 


Exhibit A


Peer Companies




Affymetrix, Inc.
Thoratec Corp.
Alere, Inc.
United Therapeutics Corp.
Bard (C.R.)
Universal Health Services, Inc.
Beckman Coulter, Inc.
Valeant Pharmaceuticals International
Bio-Rad Laboratories, Inc.
Varian, Inc.
Cerner Corporation
VCA Antech, Inc.
Charles River Laboratories International
Vertex Pharmaceuticals, Inc.
Community Health Systems, Inc.
WellCare Health Plans, Inc.
Conmed
 
Cooper Industries
 
Covance, Inc.
 
Dentsply
 
Edwards Lifesciences Corp.
 
Endo Pharmaceuticals Holdings, Inc.
 
Gen-Probe, Inc.
 
Health Management Associates, Inc.
 
Health Net, Inc.
 
Henry Schein, Inc.
 
Hologic, Inc.
 
Hospira
 
IDEXX Laboratories, Inc.
 
Immucor, Inc.
 
Integra Lifesciences
 
Invacare
 
Kindred Healthcare, Inc.
 
Kinetic Concepts, Inc.
 
LifePoint Hospitals, Inc.
 
Lincare Holdings, Inc.
 
Masimo Corp.
 
Medicis Pharmaceutical Corp.
 
Mettler-Toledo International, Inc.
 
Omnicare, Inc.
 
OSI Pharmaceuticals, Inc.
 
Owens & Minor, Inc.
 
Perkinelmer
 
Perrigo Co.
 
Pharmaceutical Product Development, Inc.
 
Psychiatric Solutions, Inc.
 
ResMed, Inc.
 
STERIS Corp.
 
Techne Corp.
 
Teleflex, Inc.
 


 
 

--------------------------------------------------------------------------------